                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

MICHAEL S. HOSKINS,
                                                       ORDER
       Plaintiff,
                                                Case No. 19-cv-478-jdp
v.
FOSTER, et al.
       Defendants.

MICHAEL S. HOSKINS,
                                                       ORDER
       Plaintiff,
                                                Case No. 19-cv-479-jdp
v.
MENLOVE, et al.,
       Defendants.

MICHAEL S. HOSKINS,
                                                       ORDER
       Plaintiff,
                                                Case No. 19-cv-480-jdp
v.
OFFICER MAHONEY, et al.,
       Defendants.

MICHAEL S. HOSKINS,

                                                       ORDER
       Plaintiff,
v.
                                                Case No. 19-cv-481-jdp
TRITT, et al.,

       Defendants.

MICHAEL S. HOSKINS,
       Plaintiff,                                      ORDER
v.                                              Case No. 19-cv-482-jdp
FOSTER, et al.,
       Defendants.
MICHAEL S. HOSKINS,
      Plaintiff,               ORDER
v.                      Case No. 19-cv-483-jdp
DORN, et al.,
      Defendants.

MICHAEL S. HOSKINS,
      Plaintiff,               ORDER
v.                      Case No. 19-cv-484-jdp
OFFICER POHL, et al.,
      Defendants.

MICHAEL S. HOSKINS,
      Plaintiff,               ORDER
v.                      Case No. 19-cv-485-jdp
FOSTER, et al.,
      Defendants.

MICHAEL S. HOSKINS,

                               ORDER
      Plaintiff,
v.
                        Case No. 19-cv-486-jdp
FOSTER, et al.,

      Defendants.

MICHAEL S. HOSKINS,

                               ORDER
      Plaintiff,
v.
                        Case No. 19-cv-488-jdp
FOSTER, et al.,

      Defendants.
        Plaintiff Michael S. Hoskins, a prisoner in the custody of the Wisconsin Department

of Corrections, has submitted a proposed civil complaint under 42 U.S.C. § 1983 in each of

the above cases. Plaintiff has filed a certified copy of a trust fund account statement in support

of his motion for leave to proceed without prepaying the fee. After considering the motion and

supporting documentation, the court concludes that plaintiff qualifies for indigent status.

       Even when a prisoner litigant qualifies for indigent status, the litigant must pay a

portion of the fee returned by the formula set forth in 28 U.S.C. § 1915(b)(1). Using

information for the relevant time period from plaintiff’s trust fund account statement, I

conclude plaintiff’s initial partial filing fee in each of the above cases to be $1.42. For these

cases to proceed, plaintiff must submit $1.42 for each case on or before July 8, 2019.




                                             ORDER

       IT IS ORDERED that,

       1.      Plaintiff Michael S. Hoskins is assessed $1.42 as an initial partial payment of the

$350.00 fee in each of the above cases. Plaintiff is to submit a check or money order made

payable to the clerk of court in the amount of $1.42 for each case or advise the court in writing

why plaintiff is not able to submit the assessed amount on or before July 8, 2019. If plaintiff

does not have enough money to make the initial partial payments from plaintiff’s regular

account, plaintiff should arrange with authorities to pay the remainder from plaintiff’s release

account.

       2.      If, by July 8, 2019, plaintiff fails to make the initial partial payments or show

cause for failure to do so, plaintiff will be held to have withdrawn these actions voluntarily and

these cases will be closed without prejudice to plaintiff filing them at a later date.
       3.      No further action will be taken in these cases until the clerk’s office receives

plaintiff’s initial partial filing fee for each case as directed above and the court has screened the

complaint as required by the Prison Litigation Reform Act, 28 U.S.C. § 1915A. Once the

screening process is complete, a separate order will issue.




               Entered this 14th day of June, 2019.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge
